                                              United States Bankruptcy Court
                                             Northern District of California
In re:                                                                                                     Case No. 19-41442-WJL
Javier Cortez                                                                                              Chapter 11
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0971-4                  User: cfan                         Page 1 of 2                          Date Rcvd: Oct 29, 2019
                                      Form ID: DOC                       Total Noticed: 26


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Oct 31, 2019.
db             +Javier Cortez,    1817 Del Rio Dr.,    Lafayette, CA 94549-2007
smg            +Labor Commissioner,    1515 Clay St.,    Room 801,    Oakland, CA 94612-1463
cr             +Nationstar Mortgage LLC d/b/a Mr. Cooper,     Aldridge Pite, LLP,    4375 Jutland Dr., #200,
                 P.O. Box 17933,    San Diego, CA 92177-7921
cr             +U.S. Bank NA, successor trustee to Bank of America,      c/o Kelly M. Raftery, Esq.,
                 411 Ivy Street,    San Diego, CA 92101-2108
15000913       +Adrianna Estrada,    1008 Stimel Dr.,    Concord, CA 94518-3949
15000911       +Aubrey Sosa,    363 Arbor Dr.,    South San Francisco, CA 94080-3014
15000915       +Chase,    Mail Code OH4-7399,    PO Box 182613,    Columbus, OH 43218-2613
15007494       +JPMorgan Chase Bank, National Association,      ALDRIDGE PITE, LLP,
                 4375 Jutland Drive, Suite 200,     P.O. Box 17933,    San Diego, CA 92177-7921
15000904       +Mr. Cooper,    8950 Cypress Waters Blvd.,    Coppell, TX 75019-4620
15064416       +NS182 LLC,    SN Servicing Corporation,    323 5th Street,    Eureka, CA 95501-0305
15000912       +O. Lopez,    300 Moscow St.,    San Francisco, CA 94112-2114
15000906       +Servicing Corporation,    323 5th St.,    Eureka, CA 95501-0305
15000905       +Socotra Capital,    2208 29th St., Ste 100,     Sacramento, CA 95817-1129
15000914       +Socotra Capital, Inc,    c/o Paul Cotter, Socotra Capital,     2208 29th St., Ste 100,
                 Sacramento, CA 95817-1129
15021078       +The Bank of New York Mellon,     Nationstar Mortgage LLC d/b/a Mr. Cooper,    Bankruptcy Dept.,
                 PO Box 619096,    Dallas TX 75261-9096
15023461       +The Socotra Fund, LLC,    c/o Socotra Capital, Inc.,     2208 29th Street, Suite 100,
                 Sacramento, CA 95817-1129
15000903       +U.S. Bank N.A. as Trustee,     c/o McCarthy and Holthus, LP,    411 Ivy St.,
                 Irvine, CA 92101-2108
15000909       +USCB,   P.O. Box 74929,    Los Angeles, CA 90004-0929

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
smg             EDI: EDD.COM Oct 30 2019 07:08:00      CA Employment Development Dept.,
                 Bankruptcy Group MIC 92E,   P.O. Box 826880,     Sacramento, CA 94280-0001
smg             EDI: CALTAX.COM Oct 30 2019 07:08:00      CA Franchise Tax Board,
                 Special Procedures Bankruptcy Unit,    P.O. Box 2952,    Sacramento, CA 95812-2952
smg             EDI: CALTAXFEE Oct 30 2019 07:08:00      State Board of Equalization,     Collection Dept.,
                 P.O. Box 942879,   Sacramento, CA 94279
smg             EDI: IRS.COM Oct 30 2019 07:08:00      IRS,    P.O. Box 7346,    Philadelphia, PA 19101-7346
15000910       +EDI: DIRECTV.COM Oct 30 2019 07:08:00       DirecTv,   by American InfoSource as agent,
                 PO Box 5008,   Carol Stream, IL 60197-5008
15000908       +EDI: CALTAX.COM Oct 30 2019 07:08:00      Franchise Tax Board,     Bankruptcy Section MS A340,
                 PO Box 2952,   Sacramento, CA 95812-2952
15012829       +E-mail/Text: bncmail@w-legal.com Oct 30 2019 03:33:04       SYNCHRONY BANK,
                 c/o Weinstein & Riley, PS,   2001 Western Ave., Ste 400,      Seattle, WA 98121-3132
15067179        E-mail/Text: jennifer.chacon@spservicing.com Oct 30 2019 03:33:23        U.S. Bank NA,
                 c/o Select Portfolio Servicing, Inc.,    P.O. Box 65250,     Salt Lake City, UT 84165-0250
                                                                                               TOTAL: 8

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
cr                The Socotra Fund, LLC
cr*              +JPMorgan Chase Bank, National Association,    Aldridge Pite, LLP,
                   4375 Jutland Drive, Suite 200,    P.O. Box 17933,   San Diego, CA 92177-7921
cr*              +NS182 LLC,   SN Servicing Corporation,    323 5th Street,   Eureka, CA 95501-0305
15000907*        +Internal Revenue Service,    Centralized Insolvency Operation,    P.O. Box 7346,
                   Philadelphia, PA 19101-7346
                                                                                                TOTALS: 1, * 3, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Oct 31, 2019                                            Signature: /s/Joseph Speetjens




         Case: 19-41442            Doc# 35        Filed: 10/31/19          Entered: 10/31/19 21:19:51                Page 1 of 3
District/off: 0971-4         User: cfan                   Page 2 of 2                  Date Rcvd: Oct 29, 2019
                             Form ID: DOC                 Total Noticed: 26

_


                             CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on October 29, 2019 at the address(es) listed below:
              Christopher M. McDermott   on behalf of Creditor   JPMorgan Chase Bank, National Association
               ecfcanb@aldridgepite.com, CMM@ecf.inforuptcy.com
              Christopher M. McDermott   on behalf of Creditor   Nationstar Mortgage LLC d/b/a Mr. Cooper
               ecfcanb@aldridgepite.com, CMM@ecf.inforuptcy.com
              Jason Blumberg    on behalf of U.S. Trustee   Office of the U.S. Trustee/Oak
               jason.blumberg@usdoj.gov, ustpregion17.sf.ecf@usdoj.gov
              Kelly Raftery    on behalf of Creditor   U.S. Bank NA, successor trustee to Bank of America, NA,
               successor in interest to LaSalle Bank NA, as trustee, on behalf of the holders of the WaMu
               Mortgage Pass-Through Certificates, Series 2006-AR13, bknotice@mccarthyholthus.com,
               kraftery@ecf.courtdrive.com
              Michael J. Yesk   on behalf of Debtor Javier Cortez yesklaw@gmail.com, mjyesk@hotmail.com
              Office of the U.S. Trustee/Oak   USTPRegion17.OA.ECF@usdoj.gov
              Paul R. Cotter   on behalf of Creditor   The Socotra Fund, LLC paul@socotracapital.com,
               tami@socotracapital.com
                                                                                            TOTAL: 7




       Case: 19-41442      Doc# 35      Filed: 10/31/19    Entered: 10/31/19 21:19:51       Page 2 of 3
Form DOC

                                  UNITED STATES BANKRUPTCY COURT
                                    California Northern Bankruptcy Court

In      Javier Cortez                                    Case No.: 19−41442 WJL 11
Re:
           Debtor(s)                            Chapter: 11




                                      NOTICE OF DISMISSAL OF CASE




   Notice is given that an order was filed on 10/29/19 dismissing the above−captioned case effective 10/29/19.



Dated: 10/29/19                                   For the Court:

                                                  Edward J. Emmons
                                                  Clerk of Court
                                                  United States Bankruptcy Court

Doc # 34




      Case: 19-41442      Doc# 35      Filed: 10/31/19        Entered: 10/31/19 21:19:51          Page 3 of 3
